Title: George Tucker to James Madison, 19 September 1829
From: Tucker, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University.
                                
                                 Sep. 19. 1829
                            
                        
                        
                        Your letter, directed to me at Baltimore was duly received, as well as that it referred to, (inclosing a copy
                            of the first draught of the Constitution, & your subscription to the Museum.) on my return to this place. The
                            draught of the Constitution was very acceptable to us, as I have no doubt it will be to our readers. It will appear next
                            week, accompanied with a notice of the most prominent points in which it differs from the Constitution as it now stands.
                        I have lately been making inquiries concerning the effects of universal suffrage in Maryland, Pennsylvania
                            &c. and have endeavoured to observe for myself—The result is a conviction that we should act unwisely to carry
                            the extension as far as they have done. Not that I believe that our Elections would be as much adulterated as theirs by
                            foreign admixtures, but such extension would nevertheless vitiate them—and introduce, in some parts of the State, if not
                            in all, a system of electioneering, injurious to the candidate, the voters, & finally, the State. The right of
                            suffrage is now indeed unreasonably restricted, but can no mode be devised of extending it until it goes as far as is
                            consistent with a discreet & independent exercise of it, without passing beyond it? I rely upon the wisdom of the
                            Convention to devise such a mode, and on their weight of character for carrying it through.
                        We have about a hundred students here, which is somewhat more than we had this time last year, and all seems
                            to be going on well. Mrs. Tucker desires to be remembered to Mrs. Madison & yourself, and I am with the greatest
                            respect, her and your obedient Servant
                        
                        
                            
                                George Tucker
                            
                        
                    